Order affirmed, with costs to the Workmen’s Compensation Board, in the following memorandum: The record supports the board’s determination that the accident arose out of and in the course of the employment. We do not, however, find record support, as the Appellate Division held, that-the “ decedent was within the class of ‘ outside workers ’ entitled to the protection of the statute from portal to portal. ’ ’
Concur: Chief Judge Fuld and Judges Burke, Breitel, Jasen, Gabrielli, Jones and Waohtler.